Citation Nr: 0910367	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by heart palpitations.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 
percent right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent left knee disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for eczema.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from November 2000 to 
April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The Board remanded this case in 
January 2007 for further development.

In a September 2003 statement, the Veteran raised the issue 
of service connection on a secondary basis for depression.  
In an April 2007 statement, he raised the issue of service 
connection for bilateral eye disability.  Neither issue has 
been the subject of a rating action by the RO.  These matters 
are hereby referred to the RO for appropriate action.

The issues of service connection for disability manifested by 
heart palpitations and entitlement to a higher initial rating 
for hypertension are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by 
flexion limited to 45 degrees or less, by extension limited 
to at least 10 degrees, by more than mild functional 
impairment due to pain or weakness, by instability or 
recurrent subluxation, or by frequent episodes of locking, 
pain and effusion into the knee. 

2.  The Veteran's left knee disability is not manifested by 
flexion limited to 45 degrees or less, by extension limited 
to at least 10 degrees, by more than mild functional 
impairment due to pain or weakness, by instability or 
recurrent subluxation, or by frequent episodes of locking, 
pain and effusion into the knee. 

3.  The Veteran's eczema does not involve at least 20 percent 
of the entire body, or at least 20 percent of exposed areas, 
and does not require the use of systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 
5261 (2008).

2. The criteria for an initial rating in excess of 10 percent 
for left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for eczema have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for bilateral knee disability and eczema, 
VA provided the Veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in a May 2004 
correspondence, except as to notice of the information and 
evidence necessary to substantiate the initial rating and the 
effective date to be assigned a grant of service connection 
in the event the referenced claims were successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once, 
however, his claims were substantiated through the grant of 
service connection and he was assigned initial disability 
ratings and effective dates for the grant of service 
connection, VA had no further notice obligations under 
38 U.S.C.A. § 5103(a) with respect to the Veteran's 
disagreement with the initial ratings assigned.  The record 
reflects that the Veteran did receive the notice to which he 
is entitled under 38 U.S.C.A. §§ 5103A and 7105.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.
 
In any event, the Veteran was provided with the missing 
notice in a January 2007 communication.  The RO readjudicated 
the claim in a September 2008 supplemental statement of the 
case.  Neither the Veteran nor his representative has alleged 
prejudice from the failure to provide preadjudicatory notice 
as to the initial rating and/or effective date assigned.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008) (clarifying that 
prejudice is not presumed from the failure to provide 
preadjudicatory notice of a downstream element where the 
underlying claim for service connection has been 
substantiated).  Compare Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorders at issue.  
Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  He was examined in connection with this 
appeal in May 2003 and August 2008.  The Board notes that the 
representative challenges the accuracy of the August 2008 
examination, with respect to the examination of the skin.  He 
contends that the examination was not conducted during an 
active phase of the Veteran's eczema, which he believes is 
required under Ardison v. Brown, 6 Vet. App. 405 (1994).  The 
Board points out that the Veteran himself contends that the 
rashes occur in any given week.  In any event, the VA 
examinations collectively occurred during the historic 
seasons of the Veteran's skin outbreaks.  Moreover, the 
August 2008 examiner reviewed the claims file, including the 
May 2003 examination report and VA and private treatment 
records which cover the period from 2003 to 2008, and which 
document the Veteran's eczema symptoms through the years.  In 
light of this, the Board finds that the August 2008 
examination is adequate for the purpose of fairly evaluating 
the Veteran's eczema.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right and left knee disabilities, and his 
eczema.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

I.  Right and left knee disorders

Service connection for right and left knee disability was 
granted in August 2003.  The RO assigned an initial 10 
percent evaluation for each knee, effective April 3, 2003.  
The 10 percent evaluations have remained in effect since that 
time.

The Veteran contends that the evaluations assigned his knee 
disorders are inadequate because he experiences knee pain 
when traveling for prolonged distances, and because he can 
not participate in sports.  

The service treatment records note that the Veteran underwent 
right knee surgery before he entered service.  The treatment 
records document complaints of bilateral knee pain.  He 
exhibited full range of right and left knee motion, without 
any instability or atrophy.  He was placed on a profile for 
his knee complaints.

VA and private treatment records covering the period from May 
2003 to September 2008 document complaints of knee pain after 
walking more than one mile, and with cold weather.  He 
refused to undergo physical therapy or use certain 
analgesics.  Physical examination demonstrated the absence of 
any effusion, and showed that he had full range of motion 
with unimpaired strength.  He was noted to walk all day at 
his job.  

The Veteran attended a VA examination in May 2003.  He 
complained of bilateral knee pain, but denied giving way or 
functional impairment, and reported that his knee problems 
did not affect his occupation or daily activities.  Physical 
examination showed that his gait was normal.  The right knee 
did not evidence any effusion, erythema or joint line 
tenderness.  Range of right knee motion testing disclosed 
flexion to 150 degrees and extension to 0 degrees, without 
laxity.  The examiner did not provide findings specific to 
the left knee.  X-ray studies of both knees showed findings 
compatible with bilateral osteochondritis desiccans.  The 
studies of the right knee further showed evidence of prior 
arthroscopic surgery.  The Veteran was diagnosed as having 
bilateral osteochondritis desiccans.

At his August 2008 VA examination, the Veteran reported that 
his knees tended to give way, and that he experienced pain 
with traversing stairs and with physical workouts.  He denied 
any falling episodes, but reported using knee supports when 
exercising.  He explained that he runs twice each week and 
played limited basketball.  He denied any impact of his knee 
problems on his occupation, and denied flare ups.  He 
reported experiencing increased symptoms with activity, and 
consequently reported some discomfort with activities of 
daily living.  Physical examination showed that the knees 
were without deformity, effusion or swelling.  His ability to 
squat was somewhat limited by pain, but his knees were 
stable.  Range of knee motion testing disclosed extension to 
0 degrees and flexion to 145 degrees for both knees.  There 
was no pain associated with extension or flexion, but the 
Veteran did evidence knee pain in general.  The examiner 
noted that there was no increase in pain with repetitive 
motion testing, and no evidence of incoordination, 
fatigability, or lack of endurance.  X-ray studies showed 
bilateral osteochondritis desiccans, with a loose fragment 
present in the left knee, but no joint effusion.  The 
examiner also noted that the right knee had minimal 
degenerative arthritic change.  

The examiner concluded that the knee disorders were not 
productive of functional impairment at work, but did impact 
the Veteran's activities of daily living.  He indicated that 
the giving way complaints were related more to general 
quadriceps weakness and failure of rehabilitation.  He noted, 
however, that the left knee fragment represented a pathology 
which could produce intermittent episodes of pain severe 
enough to cause giving way.  

The RO evaluated the Veteran's right and left knee disorders 
as 10 percent disabling each, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under that code, a 10 percent 
evaluation is warranted for knee flexion limited to 45 
degrees.  A 20 percent evaluation is warranted where knee 
flexion is limited to 30 degrees.

A 10 percent evaluation is warranted for knee extension 
limited to 10 degrees, and a 20 percent rating is warranted 
for extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
 
Impairment of the knee, with recurrent subluxation or lateral  
instability, warrants a 10 percent rating if it is slight or 
a 20 percent rating if it is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

A.  Right knee

The Board finds that the evidence of record demonstrates that 
the Veteran's disability picture most nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
5260 than the criteria for a higher evaluation.  The 
pertinent VA and private treatment records, and VA 
examinations, have consistently demonstrated full range of 
right knee motion.  The examinations in fact demonstrate 
better than normal flexion.  Nor has he demonstrated any 
pain, weakness, incoordination, or fatigability associated 
with knee movement.  The August 2008 examiner indicated that 
the knee was not productive of any functional impairment, 
except with respect to certain activities.  The examiner also 
noted that the Veteran exhibited some generalized quadriceps 
weakness.  Even with respect to that functional impairment, 
the Board again points out that the range of motion itself is 
unaffected by pain or weakness, including on repetitive 
motion testing.  In light of the clearly substantial function 
retained in the knee, the Board finds that even when the 
complaints of pain and weakness are considered, the 
limitation in flexion or extension does not even approximate 
the criteria for a compensable evaluation.  38 C.F.R. §§ 
4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  It certainly does not warrant assignment of a higher 
evaluation in this case.

The Board notes that the representative argues that 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) requires 
assignment of at least a 30 percent evaluation because of 
persistent knee pain, although that pain is not related to 
extension or flexion of the knee.  In Lichtenfels, the Court 
held only that 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 
38 C.F.R. § 4.59, when read together, require painful motion 
of a major joint or groups caused by degenerative arthritis 
as deemed to be limited motion and entitled to a minimum 10 
percent rating.  The Court did not even remotely suggest that 
where there is continuous joint pain, the joint is deemed to 
have lost all motion.  The representative's argument 
concerning Lichtenfels is unpersuasive. 

Moreover, the evidence consistently shows the absence of any 
laxity or instability in the knee.  Although the Veteran 
reports giving way of the knee, the Board finds the probative 
value of his observations are outweighed by the clinical 
findings on file which are consistent.  He showed no strength 
deficits on the only occasion in which strength was tested.  
Nor, given the absence of any right knee effusion or locking, 
does the evidence support assignment of a 20 percent rating 
under Diagnostic Code 5258.

Accordingly, in light of the presence of full range of right 
knee flexion and extension, the absence of any functional 
impairment affecting motion of the knee, and the absence of 
any evidence of instability or effusion and locking of the 
joint, the Board concludes that the preponderance of the 
evidence supports continuation of the currently assigned 10 
percent evaluation for right knee disability.  The 
preponderance of the evidence is against assignment of a 
higher evaluation.

The representative contends that separate ratings should be 
assigned for arthritis and instability of the knee.  In the 
absence of any instability, however, there is no basis on 
which to grant the requested separate ratings.  See 
VAOPGCPREC 23-97.  Moreover, given the consistent full 
flexion and extension demonstrated, there is no basis on 
which to award separate ratings for limitation of motion.  
See VAOPGCPREC 9-2004.  Lichtenfels does not require 
assignment of a separate 10 percent for extension because the 
Court in that case was interpreting a regulation referring to 
painful motion in a joint, and not the different planes of 
motion within a single joint.  The Veteran is already 
receiving the compensable rating for painful motion of the 
knee joint that Lichtenfels would contemplate.

The Board lastly notes that the RO, in granting service 
connection for right knee disability, assigned an effective 
date for the grant of April 3, 2003.  The Board has reviewed 
the evidence on file, but concludes that it does not show any 
indication of disability sufficient to warrant assignment of 
a rating in excess of 10 percent during any portion of the 
period beginning April 3, 2003.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

B.  Left knee

The evidence of record demonstrates that the veteran's 
disability picture for his left knee most nearly approximates 
the criteria for a 10 percent evaluation under Diagnostic 
Code 5260 than the criteria for a higher evaluation.  As with 
the right knee, the VA and private treatment records, and VA 
examinations, have consistently demonstrated at least full 
range of left knee motion.  He has not demonstrated any pain, 
weakness, incoordination, or fatigability associated with 
knee movement.  The August 2008 examiner determined that the 
knee did not cause functional impairment, except as to 
activities of daily living.  As with the right knee, there 
was some generalized quadriceps weakness.  The actual range 
of knee motion has not been affected by the reported pain or 
weakness.  Consequently, even with consideration of any 
functional loss due to pain or weakness, the Board finds that 
the evidence does not demonstrate even compensable limitation 
in flexion or extension, and certainly not a higher degree of 
limited motion. 

The Board again acknowledges the representative's argument 
with respect to Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  For the reasons already discussed, the Board finds 
his arguments unpersuasive, and notes that such a reading of 
Lichtenfels would produce a profoundly absurd result in this 
case, given the clearly demonstrated functioning of the knee.

In addition, the evidence consistently shows the absence of 
any laxity or instability in the knee.  As with the right 
knee, the Board finds the Veteran's account of the giving way 
of the knee to be of marginal probative in light of the 
consistent clinical findings.

Although X-ray studies have demonstrated a loose body in the 
left knee, examination has consistently demonstrated the 
absence of any effusion, and the Veteran denies any locking 
of the knee.  A 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 therefore is not for 
application.

In light of the presence of full range of left knee motion 
and the absence of any functional impairment affecting motion 
of the knee, as well as the absence of any evidence of 
instability, the Board concludes that the preponderance of 
the evidence  supports a continuation of the currently 
assigned 10 percent  evaluation for left knee disability.  

The Board notes that neither arthritis nor instability has 
been found in the left knee.  Nor, as already discussed, is 
there a compensable range of left knee extension and flexion 
present.  Separate evaluations under VAOPGCPREC 23-97 or 
VAOPGCPREC 9-2004 consequently are not warranted.  For the 
reasons discussed in the prior section, Lichtenfels does not 
require assignment of another 10 percent evaluation for 
limitation of knee extension.

The Board lastly notes that the RO, in granting service 
connection for left knee disability, assigned an effective 
date for the grant of April 3, 2003.  The Board has reviewed 
the evidence on file, but concludes that it does not show any 
indication of disability sufficient to warrant assignment of 
a rating in excess of 10 percent during any portion of the 
period beginning April 3, 2003.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

II.  Eczema

Service connection for eczema was granted in August 2003.  
The RO assigned an initial 10 percent evaluation for the 
disorder, effective April 3, 2003, which has remained in 
effect since that time.

The service treatment records show that the Veteran was found 
at one point to have a pruritic rash affecting his lower 
back, which was diagnosed as folliculitis.

VA and private treatment records covering the period from May 
2003 to September 2008 show that the Veteran only 
occasionally presented with skin problems.  He presented on 
one occasion with a fine rash of the cervical area and back.  
On another occasion he evidenced a mild rash affecting his 
left upper chest.  In April 2005 he complained of a 6-week 
history of hives affecting his arms, back and abdomen.  In 
April 2007 he received emergency treatment for a rash of the 
arms, chest, and legs, attributed to an allergic reaction; 
the rash resolved with treatment. 

At his May 2003 VA examination, the Veteran complained of an 
intermittent and pruritic skin rash affecting his back and 
hips which was precipitated by cold or hot weather.  He 
explained that the rash would require up to 3 days to resolve 
with medication.  Physical examination demonstrated a 
hyperpigmented scaly papular rash of the back.  Color 
photographs were taken of the skin on the back and right hip.  
The examiner diagnosed the Veteran as having eczema.

At the August 2008 VA examination, the Veteran reported 
experiencing rashes he described as small little bumps 
occurring over different parts of the body in any given week, 
and which were less noticeable when treated with lotion.  He 
denied any functional impairment.  Physical examination 
demonstrated the presence of a fine papular eruption 
involving the bilateral axillae and left lower quadrant 
affecting approximately 1 percent of total body surface area, 
and none of the exposed body surface area.  There was no 
evidence of inflammation or scaling.  The examiner diagnosed 
the Veteran as having a papular eruption, with no evidence of 
functional limitation.

The Veteran contends that he is entitled to a higher initial 
rating because he purportedly experiences exacerbations 
involving his neck, chest, back, hips, and knees.

The RO evaluated the Veteran's eczema as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that 
code, a 10 percent rating is warranted for eczema involving 
at least 5 percent of the entire body, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of the exposed affected areas, or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the prior 12-month period.  A 
30 percent rating requires involvement of 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas 
affected, or systemic therapy required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Review of the evidence on file shows that the Veteran's 
eczema is manifested by intermittent rashes which primarily 
affect his back and chest area.  The Board notes that 
although he was treated for an extensive skin reaction in 
April 2007, that reaction was attributed to an allergic 
reaction rather than eczema.  The only medical opinion on 
file addressing the involvement of the Veteran's eczema 
indicates that the disease covers only 5 percent of the non-
exposed surface area, and none of the exposed surface area.  
This limited involvement clearly does not even remotely 
approximate the involvement required for a higher rating.

The Board acknowledges that the Veteran is competent to 
report his observations of the frequency of his eczema 
outbreaks, although he is not competent to quantify the 
surface area involved.  His representative argues that the 
Veteran's observations are more probative than the findings 
of the August 2008 examiner because of the intermittent 
nature of the eczema.  The Board points out, however, that 
the record contains treatment reports covering the period 
since the Veteran left service, and which show that he rarely 
presents with any skin problems.  Moreover, on those 
occasions he does seek treatment for skin problems, the 
clinicians typically describe the reaction as mild in nature, 
and the areas involved are typically the same as those shown 
at the August 2008 examination.

The Board finds that the treatment records and examination 
reports are of greater probative value than the statements of 
the Veteran as to the frequency and severity of his eczema.  
The Board also points out that the August 2008 examiner 
reviewed the claims file in connection with the evaluation, 
including the treatment records documenting the infrequent 
occurrence of skin rashes which would affect only limited 
areas of the body.

The Veteran does not contend, and the evidence does not show, 
that the Veteran has at any point used systemic therapy to 
control his eczema.

In short, the Veteran's eczema involves considerably less 
than 20 percent of the total surface area, and none of the 
exposed surface area, and does not require the use of 
systemic therapy.  A rating higher than 10 percent for eczema 
therefore is not warranted.  38 C.F.R. § 4.3.

The Board lastly notes that the RO, in granting service 
connection for eczema, assigned an effective date for the 
grant of April 3, 2003.  The Board has reviewed the evidence 
on file, with particular attention to the intermittent nature 
of the skin disorder, but concludes that it does not show any 
indication of disability sufficient to warrant assignment of 
a rating in excess of 10 percent during any portion of the 
period beginning April 3, 2003.  At most, the record shows 
mild exacerbations which resolve, and do not suggest a 
worsening in the underlying severity of the disorder during 
any discrete period.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

III.  Extraschedular consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Veteran acknowledges that neither his knee 
disorders nor his eczema impact on his employment.  Nor is 
there any other evidence suggesting marked interference of 
the disabilities with employment.  Rather, he contends that 
the knee disorders in particular affect his activities of 
daily living.  Notably, however, the Veteran continues to 
participate in sports, even if in a limited capacity, and 
admittedly can walk at least a mile before his knee symptoms 
begin.  Again, there is no allegation that the disorders have 
resulted in interference with employment.  Nor does the 
current evidence of record reflect frequent periods of 
hospitalization because of the service-connected 
disabilities.  Thus, the record does not present an 
exceptional case where the Veteran's currently assigned 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
eczema is denied.


REMAND

In September 2008, and prior to recertification of the case 
to the Board, the RO received a treatment note dated in 
August 2008, and which indicates that the Veteran was being 
scheduled for an electrocardiogram in light of his 
hypertension.  It is unclear whether the treatment note is 
from a private or a VA facility.  Given, however, the 
indication of outstanding and pertinent treatment records 
regarding the Veteran's hypertension, the Board will remand 
the hypertension claim.

The record reflects that in August 2004, the Veteran 
completed an authorization form for VA to obtain records from 
Kaiser Permanente in connection with the hypertension claim.  
The Board's remand noted that the RO never acted on this 
authorization.  In the January 2007 correspondence advising 
the Veteran of the respective responsibilities of he and VA 
in obtaining records in connection with his claim, VA 
requested that he provide authorization for VA to obtain 
records for any health care provider who had treated him 
since his discharge.  The Veteran did not submit a new 
authorization form for Kaiser Permanente.  Given that the 
Veteran may have been under the mistaken impression that VA 
could still use the outdated August 2004 authorization form 
to request records from Kaiser Permanente, the RO should 
allow the Veteran another opportunity to authorize VA to 
obtain any outstanding records from that facility on his 
behalf.

The Board lastly notes that the Veteran contends his 
disability manifested by heart palpitations is secondary to 
the service-connected hypertension.  His representative 
recently expanded the theory of service connection to 
encompass deconditioning purportedly caused by the service-
connected knee disorders.  The record reflects that although 
the Veteran has been advised of the information and evidence 
necessary to establish direct service connection for 
disability, he has not been advised of the information and 
evidence necessary to substantiate a claim based on secondary 
service connection.  The Board notes that it is highly 
questionable whether the Veteran even has the claimed heart 
palpitation disorder.  Nevertheless, given the additional 
cardiovascular testing the Veteran was scheduled to undergo 
(described above) which potentially might establish the 
presence of the claimed disorder, the Board is of the opinion 
that proper notice should be provided.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the Veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to his claim for service 
connection for disability manifested by 
heart palpitations.  The letter must 
specifically advise the Veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection on a secondary basis.  The 
letter must also specifically inform the 
Veteran which portion of the evidence is 
to be provided by the claimant, and which 
part, if any, the RO will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Kaiser Permanente and the facility at 
which he was scheduled for a 
cardiovascular consultation in August 
2008, who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran, to include from Kaiser 
Permanente and the facility at which he 
was scheduled for a cardiovascular 
consultation in August 2008, which have 
not been secured previously.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, including additional VA 
examination if deemed warranted, has been 
conducted and completed in full.  The RO 
should then prepare a new rating decision 
and readjudicate the issues remaining on 
appeal.

4.  If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
must include consideration of all 
evidence received since the September 
2008 supplemental statement of the case.  
The Veteran and his representative should 
then be provided an appropriate 
opportunity to respond. 
 
After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


